DETAILED ACTION
Response to Amendments 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Rejection on the merits of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered.
Regarding Applicant’s disagreement on the 35 USC § 101 rejections, Examiner finds that Applicant’s amendments are insufficient to overcome the 101 rejections on the basis of being an abstract idea directed to a mental process and mathematical concepts, as discussed below. 
See MPEP 2106.04(a)(2)(I)(C)(i), wherein a claim to “performing a resampled statistical analysis to generate a resampled distribution” was found to recite a mathematical concept, despite the absence of mathematical relationships, formulas, equations, or mathematical calculations. 
Examiner notes that the case Applicant cites in 2106.04(a)(1) of the MPEP is found to not recite an abstract idea as the broadest reasonable interpretation cannot be performed in the human mind due to the limitation of “to track the amount of memory allocated”, which provides meaningful limitations on the step of determining. The broadest reasonable interpretation of Applicant’s claim’s determining steps contains no such limitation.
Additionally, see the 35 U.S.C. 101 rejections below, with additional discussion highlighted for Applicant. 
Regarding Applicant’s arguments on the 35 USC § 103 rejections, Examiner finds Applicant’s arguments not persuasive regarding Lancaster. 
In response to applicant's argument that Lancaster is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lancaster is within the same field of endeavor of advertising to vehicle users. Applicant's claimed invention is not only directed to roadside display systems, as seen in Specification, Page 1, lines.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C. 103, specifically regarding the limitations of “determining, by the operator backend, a transmit time for the content to be transmitted based on the estimated passing time and a volume of data of the content to be displayed“ and “transmitting, by the operator backend, the content to be displayed to the one or more display devices at the transmit time” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims, further limiting the scope of the invention.


Specification
The amendment filed 03/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The limitation of “determining… a transmit time for the content to be transmitted based on the estimated passing time and a volume of data of the content to be displayed” is not supported in the original disclosure. Page 5, lines 15-25 of the Specification disclose ensuring that the data required for the display is available in good time, but there is insufficient support for one of ordinary skill in the art to determine a specific transmit time for the content.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 contains the limitation "the operator backend" in line 19. There is insufficient antecedent basis for this limitation in the claim. It is recommended that Applicant either remove the limitation or amend it to ".  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, 12, and 14-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that includes the steps of receiving, receiving, receiving, statistically evaluating, determining, determining, determining, and transmitting. Thus the claim is directed to a process.
Step 2A Prong 1: The claim recites the step of determining, determining, and determining. These limitations recite an abstract idea with is directed to a mental process. The claim recites the step of statistically evaluating. This limitation recites an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the additional steps of receiving, receiving, receiving, and transmitting content to be displayed, which amounts to no more than insignificant extra-solution activity. The additional elements of an operator backend and a vehicle manufacturer backend do not integrate the abstract idea into a practical application as they are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Then the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of receiving, receiving, receiving, and transmitting constitute insignificant extra-solution activity and do not provide any meaningful limitations on practicing the abstract idea. The same analysis applies in this step as discussed above in step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-5, 7-9, 12, and 14-15:
Step 1: Claims 2-5, 7-9, 12 and 14-15 include the additional steps of determining (Claim 2), determining (Claim 3), receiving information either provided by a navigation apparatus  (Claims 4 and 5) or deduced from a journey profile (Claim 4), determining a display device (Claim 7), determining relevancy (Claim 8), and determining content to be displayed (Claim 12). Thus, the claims are directed to a process. Claim 9 is directed to a product, a non-transitory computer-readable storage medium. Claims 14-15 are directed to a product, a motor vehicle.
Step 2A Prong 1: Claims 2-5, 7-9, 12, and 14-15 depend on Claim 1 and recite the steps of determining (Claim 2), determining (Claim 3), determining a display device (Claim 7), determining relevancy (Claim 8), and determining content to be displayed (Claim 12). These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. Claims 9, 14, and 15 recite a non-transitory, computer-readable storage medium that contains instructions for a computer to perform the process in Claim 1 and a motor vehicle with a navigation apparatus to perform the process in Claim 1. These generic hardware limitations are no more than mere instructions to apply the exception using generic computer components and a motor vehicle. Additionally, Claims 2-3, 7, 8, and 12 recite the additional step of receiving information either provided by a navigation apparatus or deduced from a journey profile, which amounts to no more than insignificant extra-solution activity. Claims 4-5 are additionally considered to be insignificant extra-solution activity, as they are no more than mere selection of a particular data source (navigation apparatus, journey profile in Claim 4) or data type to be manipulated (planned route information, current position information, or information on at least one display device in Claim 5). Accordingly, these additional elements of Claims 2-5, 7-9, 12, and 14-15 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims do not include any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations in the claims amount to no more than generic hardware to apply the claimed limitations and insignificant extra-solution activity, and do not provide any meaningful limitations of practicing the abstract idea. The same analysis applies in this step as discussed above in step 2A Prong 2. Therefore, Claims 2-5, 7-9 12, and 14-15 are ineligible. 

Regarding Independent Claim 17:
Step 1: Claim 17 is a method claim that includes the steps of receiving, receiving, determining, statistically evaluating, determining, determining, determining, and transmitting. Thus the claim is directed to a process.
Step 2A Prong 1: The claim recites the steps of determining, determining, determining, and determining. These limitations recite an abstract idea with is directed to a mental process. The claim recites the step of statistically evaluating. This limitation recites an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the additional steps of receiving information, receiving information, and transmitting content to be displayed, which amounts to no more than insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Then the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of receiving, receiving, and transmitting constitute insignificant extra-solution activity, and do not provide any meaningful limitations on practicing the abstract idea. The same analysis applies in this step as discussed above in step 2A Prong 2. Therefore, independent Claim 17 is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20170371608 A1, hereinafter "Wasserman", over US 20020065707 A1, hereinafter “Lancaster”, and US 20140039788 A1, filed 07/30/2013, hereinafter “Fuehrer”, and US 20150116189 A1, filed 10/24/2014, hereinafter “Morita”.

Regarding Claim 1, Wasserman teaches: 
a method for providing content for display to one or more occupants of a motor vehicle ([0013] and figure 2), comprising the following steps:
receiving, by an operator backend of an operator of a display device, information on the one or more occupants ([0043] and figure 2, step 202, wherein individual data on the vehicle occupants is received, and see at least figure 3D, server 320d of the display device 300d which receives driver data);
receiving, by the operator backend, information on a route of travel of the motor vehicle by an operator backend from the motor vehicle ([0037], [0039], [0046] and figure 2, step 201, wherein the route being driven is received from devices situated in the motor vehicle);
determining, from the information on the route of travel, an estimated passing time at which a respective one of the one or more display devices is passed by the motor vehicle; (see at least [0037], wherein the motor vehicle will be likely to pass the display device at a certain point in time, and see at least [0040], wherein that passing time is determined from the information of the current route of travel and is determined for each display device along the route)
determining, by the operator backend, content to be displayed to the one or more occupants on the basis of the information on the one or more occupants ([0047] and figure 2, step 204, wherein specific digital content to display is selected based on the received information on the occupants of the vehicle or the vehicle);
determining, by the operator backend, a transmit time for the content to be transmitted based on the estimated passing time (see at least [0087]-[0088], wherein a target time indicating when the content should be displayed is determined based on the estimated passing time, and the time the content is sent, or transmitted, depends on the target time)
and transmitting, by the operator backend, the content to be displayed ([0048], wherein the content to be displayed consists of image data) to the one or more display devices at the transmit time ([0061] and figure 2, step 205, wherein the selected content is displayed on the selected appropriate electronic roadside display external to the vehicle. In [0076] and figure 3D the operator backend, or intermediary server, is shown as separate from the display device and determines the content to be displayed based on received information on vehicles and occupants).
Wasserman remains silent on: 
receiving the occupant and vehicle information by an operator backend from a vehicle manufacturer backend (However, Wasserman does teach receiving vehicle and occupant information from an external data source connecting vehicle license plates and VINs to the registered owners of the corresponding vehicles ([0043]), similar to the vehicle manufacturer customer registration portal defined in Applicant’s specification), 
receiving, by the operator backend, information on a viewing direction of the one or more occupants of the motor vehicle; (However, Wasserman does teach an operator backend, see at least figure 3D, wherein the operator backend, or ad server, is shown as separate from the display device and determines the content to be displayed based on received information on vehicles and occupants)
statistically evaluating, by the operator backend, the information received on the viewing direction determining one or more display devices external to the motor vehicle on the route of travel that are likely viewed by the one or more occupants along a generally travelled route; (However, Wasserman does teach determining thereby one or more display devices external to the motor vehicle for one or more occupants along a repeatedly traveled route [0086]. And Wasserman does teach an operator backend, see at least figure 3D, wherein the operator backend, or ad server, is shown as separate from the display device and determines the content to be displayed based on received information on vehicles and occupants)
determining, by the operator backend, a transmit time for the content to be transmitted based on a volume of data of the content to be displayed;
Lancaster teaches: 
a vehicle manufacturer backend ([0078]-[0079] and figure 6, wherein the vehicle manufacturer collects and stores information about customers as they purchase vehicles, creating a backend database of customer advertising-related information by vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the content determination and display based on vehicle and occupant information system of Wasserman with the vehicle manufacturer backend database of Lancaster. It would have been obvious to modify because doing so allows for a convenient way to access information on the owners of vehicles driving by detected through their license plate or VIN identification. The information collected is also much more in depth and can be used for more accurate targeted advertising, as recognized by Lancaster ([0002]-[0004]).
Fuehrer teaches: 
receiving information on a viewing direction of the one or more occupants of the motor vehicle; ([0046], wherein information on the viewing direction of vehicle occupants is received) 
statistically evaluating the information received on the viewing direction determining one or more display devices external to the motor vehicle on the route of travel that are likely viewed by the one or more occupants along a generally travelled route; ([0047], wherein the received viewing direction is evaluated to determine which objects the occupants are looking at, and [0051], wherein the viewing direction for multiple users is statistically evaluated in order to determine which roadside signs are usually viewed and which ones are looked at less. In combination of Wasserman’s teaching of determining which external devices to the motor vehicle based on vehicle occupant information, all of the limitations of Claim 1 are taught).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the display content determination system of Wasserman and Lancaster with the viewing direction statistical analysis of Fuehrer. It would have been obvious to modify because doing so allows for advertisers to determine which roadside digital displays are the most attractive to viewers and therefore the most advantageous in marketing towards vehicle occupants, as recognized by Fuehrer ([0023]).
Morita teaches:
determining transmit time for the content to be transmitted based on a volume of data of the content to be displayed; (see at least [0022], wherein a transmit time is determined based on the volume of the information to be displayed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Wasserman, Lancaster, and Fuehrer with Morita’s technique of determining a transmit time based on the volume of data of the content to be displayed. It would have been obvious to modify, although Morita is not within the same field of endeavor as Applicant’s, because Morita solves the same problem of transmitting content to be displayed in time for a particular user. Utilizing Morita’s teachings would result in the ability to transfer large volumes of content for display to a user at the user’s convenience, as recognized by Morita (see at least [0008]-[0009]).

Regarding Claim 2, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the method according to Claim 1 (as discussed above), and Wasserman additionally teaches
	wherein the content to be displayed is determined on the basis of information on two or more occupants ([0043], wherein the identities of both the driver and the passengers in the vehicle are used to retrieve information).

	Regarding Claim 3, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the method according to Claim 1 (as discussed above), and Wasserman additionally teaches
wherein the content to be displayed is determined on the basis of information on routes of travel of two or more motor vehicles ([0057] and figures 3B-C, wherein the driving routes of multiple vehicles are used to select an advertisement to display).

Regarding Claim 4, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the method according to Claim 1 (as discussed above), and Wasserman additionally teaches
wherein the information on the route of travel of the motor vehicle is provided by a navigation apparatus of the motor vehicle ([0039], wherein vehicle navigation systems are used to provide information on the route(s) being driven),
or deduced from a journey profile of the motor vehicle or occupant of the motor vehicle ([0040], wherein vehicle telematics devices are used to store driving pattern data and previous driving trip logs, which are journey profiles; from which the current trip destination, or information on the route of travel, may be determined).

Regarding Claim 5, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the method according to Claim 4 (as discussed above), and Wasserman additionally teaches
wherein the navigation apparatus provides at least one of the following items of information on the route of travel of the motor vehicle ([0039], wherein vehicle navigation systems are used to provide information):
a planned route ([0040], wherein the anticipated driving route is received from the destination the driver inputs into the navigation system),
a current position ([0039], wherein vehicle navigation systems are used to indicate the vehicle’s position),
or information on at least one display device on the route of travel ([0040], wherein the anticipated driving route received from the vehicle navigation system is analyzed to identify any displays along the route).

Regarding Claim 9, Wasserman teaches a non-transitory computer-readable storage medium comprising instructions that ([0027]-[0028], figure 1, and memory 115, which is used to store software), 
when executed by a computer ([0027]-[0029] and figure 1, wherein memory 115 is accessed and read by processor 103), 
cause the computer to execute the steps of a method according to Claim 1 for providing content for display to an occupant of a motor vehicle ([0029], [0036] and figure 1, wherein processor 103 and memory 115 make up computing device 101, which is used to implement the steps of Claim 1 as discussed above by Wasserman, Lancaster, Fuehrer, and Morita in combination)

Regarding Claim 12, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the method according to Claim 2 (as discussed above), and Wasserman additionally teaches
wherein the content to be displayed is determined on the basis of information on routes of travel of two or more motor vehicles ([0057] and figures 3A-3D, wherein the routes of multiple vehicles are received, and the content to be displayed is determined on the basis of those routes. In each figure, information is received from multiple vehicles). 

Regarding Claim 14, Wasserman teaches a motor vehicle comprising a navigation apparatus, ([0076] and figure 3D, wherein the motor vehicles contain on-board devices which include navigation systems)
wherein the motor vehicle is configured to conduct the method of claim 1. (as discussed above in Claim 1 by Wasserman, Lancaster, Fuehrer, and Morita in combination)

Regarding Claim 15, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the motor vehicle of claim 14, (as discussed above) and Wasserman additionally teaches
further comprising a GPS receiver, ([0039], wherein the vehicle’s on board navigation systems include a GPS receiver)
which GPS receiver is connected to the navigation apparatus to provide positioning data of a position of the motor vehicle to the navigation apparatus. ([0039], wherein the GPS receiver provides the vehicle’s position information for navigation)

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman, Lancaster, Fuehrer, and Morita in combination as applied to claim 1 above, and further in view of US 20190236999 A1, hereinafter "Mertens".
 
	Regarding Claim 7, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the method according to Claim 1 as discussed above, and wherein a display device for displaying the content to be displayed is determined ([0086] and figure 4, wherein in step 405, target display devices are selected based on the received vehicle, individual, and driving information).
	Wasserman does not teach using the information received on the viewing direction of the one or more occupants of the motor vehicle.
	Mertens teaches using the information received on the viewing direction of the one or more occupants of the motor vehicle ([0047], wherein the captured viewing direction of the vehicle occupants is used to define a display parameter).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wasserman’s electronic display system with Merten’s method of operating a display device to create an electronic display system that determines which device to display selected content on using the viewing direction of vehicle occupants. Wasserman teaches using the direction of the vehicle itself to determine when to displays would be visible to vehicles, and to filter out vehicles not facing the electronic display during determination ([0070]). Modifying Wasserman to include occupant viewing direction in addition to vehicle direction would allow a higher level of accuracy during content determination, and can allow the electronic display to adjust the content shown to be more legible to occupants, as recognized by Mertens ([0017]).

	Regarding Claim 8, Wasserman, Lancaster, Fuehrer, and Morita in combination teach the method according to Claim 1 as discussed above, and wherein a relevance of the displayed content of the display device to the one or more occupants of the motor vehicle is determined ([0059], wherein advertisers’ bids to display their ads on display devices is based on the characteristics of vehicle occupants approaching the display. This calculation of how much an ad would cost satisfies the limitation “a relevance of the displayed content … to the occupant of the motor vehicle”, since it measures how likely an ad would be targeted, i.e. relevant, to the approaching vehicle).
	Wasserman does not teach using the information received on the viewing direction of the one or more occupants of the motor vehicle.
	Mertens teaches using the information received on the viewing direction of the one or more occupants of the motor vehicle ([0047], wherein the captured viewing direction of the vehicle occupants is used to define a display parameter).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wasserman’s electronic display system with Merten’s method of operating a display device to create an electronic display system that determines the relevance of displayed content using the viewing direction of vehicle occupants. Wasserman teaches using the direction of the vehicle itself to determine which vehicle occupants are in viewing range of the display devices, and to filter out vehicles not facing the electronic display during determination ([0070]). Modifying Wasserman to include occupant viewing direction in addition to vehicle direction would allow a higher level of accuracy during content determination, and can allow the electronic display to adjust the content shown to be more legible to occupants, as recognized by Mertens ([0017]).

Regarding Claim 17, Wasserman teaches: 
A computer-implemented method for providing content for display to one or more occupants of a motor vehicle ([0013] and figure 2), comprising the following steps:
receiving information on the one or more occupants ([0043] and figure 2, step 202, wherein individual data on the vehicle occupants is received, and see at least figure 3D, server 320d of the display device 300d which receives driver data);
receiving information on a route of travel of the motor vehicle using a navigation system of the motor vehicle; ([0037], [0039], [0046] and figure 2, step 201, wherein the route being driven is received from devices situated in the motor vehicle);
determining, from the information on the route of travel, an estimated passing time at which a respective one of the one or more display devices is passed by the motor vehicle; (see at least [0037], wherein the motor vehicle will be likely to pass the display device at a certain point in time, and see at least [0040], wherein that passing time is determined from the information of the current route of travel and is determined for each display device along the route)
determining content to be displayed on the one or more roadside display devices on the basis of the information on the one or more occupants and the information on the route of travel of the motor vehicle; ([0047] and figure 2, step 204, wherein specific digital content to display is selected based on the received information on the occupants of the vehicle or the vehicle, and [0046], wherein the received information includes the travel route of the motor vehicle);
determining, by the operator backend, a transmit time for the content to be transmitted based on the estimated passing time (see at least [0087]-[0088], wherein a target time indicating when the content should be displayed is determined based on the estimated passing time, and the time the content is sent, or transmitted, depends on the target time)
and transmitting of one or more of image data and video data for the content to be displayed to the one or more roadside display devices at the transmit time. ([0061] and figure 2, step 205, wherein the selected content is displayed on the appropriate electronic roadside display)
Wasserman remains silent on: 
determining information on a viewing direction of the one or more occupants of the motor vehicle using one or more cameras that monitor a passenger compartment of the motor vehicle; 
statistically evaluating the information received on the viewing direction, and, using the statistically evaluated information, determining one or more roadside display devices external to the motor vehicle on the route of travel that are usually viewed by at least one of the one or more occupants along a repeatedly travelled route; (However, Wasserman does teach determining thereby one or more display devices external to the motor vehicle for one or more occupants along a repeatedly traveled route [0086])
determining, by the operator backend, a transmit time for the content to be transmitted based on a volume of data of the content to be displayed;
Mertens teaches: 
determining information on a viewing direction of the one or more occupants of the motor vehicle using one or more cameras that monitor a passenger compartment of the motor vehicle; ([0040], [0044] and figure 2A, wherein the sensor device 22 captures a viewing direction B of the user 18, and sends this information to the control device 24. Sensor device 22 is a camera arranged in an inner space of the motor vehicle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wasserman’s electronic display system with Merten’s method of operating a display device to create an electronic display system that determines which device to display selected content on using the viewing direction of vehicle occupants. Modifying Wasserman to include occupant viewing direction in addition to vehicle direction would allow a higher level of accuracy during content determination, and can allow the electronic display to adjust the content shown to be more legible to occupants, as recognized by Mertens ([0017]).
Fuehrer teaches: 
statistically evaluating the information received on the viewing direction, and, using the statistically evaluated information, determining one or more roadside display devices external to the motor vehicle on the route of travel that are usually viewed by at least one of the one or more occupants along a repeatedly travelled route; ([0047], wherein the received viewing direction is evaluated to determine which objects the occupants are looking at, and [0051], wherein the viewing direction for multiple users is statistically evaluated in order to determine which roadside signs are usually viewed and which ones are looked at less. In combination of Wasserman’s teaching of determining which external devices to the motor vehicle based on vehicle occupant information, all of the limitations of Claim 17 are taught).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the display content determination system of Wasserman and Mertens with the viewing direction statistical analysis of Fuehrer. It would have been obvious to modify because doing so allows for advertisers to determine which roadside digital displays are the most attractive to viewers and therefore the most advantageous in marketing towards vehicle occupants, as recognized by Fuehrer ([0023]).
Morita teaches:
determining transmit time for the content to be transmitted based on a volume of data of the content to be displayed; (see at least [0022], wherein a transmit time is determined based on the volume of the information to be displayed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Wasserman, Mertens, and Fuehrer with Morita’s technique of determining a transmit time based on the volume of data of the content to be displayed. It would have been obvious to modify, although Morita is not within the same field of endeavor as Applicant’s, because Morita solves the same problem of transmitting content to be displayed in time for a particular user. Utilizing Morita’s teachings would result in the ability to transfer large volumes of content for display to a user at the user’s convenience, as recognized by Morita (see at least [0008]-[0009]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060229939 A1 is directed to a method of determining content to be displayed on a roadside billboard based on the estimated passing time and the volume of data to be displayed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667       
                                                                                                                                                                                                 /RACHID BENDIDI/Primary Examiner, Art Unit 3667